Title: To George Washington from John Hancock, 1 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 1st 1777.

Your several Favours to the 30th ulto (inclusive) I have had the Honour of receiving in the Order of their Dates.
From the enclosed Resolves you will perceive, the Congress have appointed a Committee to collect and arrange the Evidence relative to the Evacuation of Ticonderoga, which will be afterwards transmitted to you, that a Court Martial may be thereupon instituted for the Trial of

the general Officers who were in the Northern Department when the Evacuation took Place.
The great Demand for Arms to equip the Militia who are called into Service, has induced the Congress to pass the inclosed Resolve, directing that a Number of Workmen (conversant in the Business of repairing Firelocks) should be immediately detached from the Militia to be employed in repairing the Arms in this City there being between two and three Thousand that in a short Time may be rendered fit for Use.
I have the Pleasure to congratulate you on our farther Success in the Northern Department in raising the Seige of Fort Schuyler. The Enemy, on the Approach of Genl Arnold, fled with the utmost Precipitation, leaving behind them their Tents, Ammunition, Provision, &c.—As I forward herewith several Letters for you from that Quarter which I make no Doubt contain an Account of the Matter, I beg Leave to refer you to them for further Particulars. I have the Honour to be, with the greatest Respect, Sir your most obed. & very hble Servt

John Hancock Presidt

